Case 2:20-cv-04764-SB-AS Document 43 Filed 01/18/21 Page 1 of 2 Page ID #:411




    1    Ara Sahelian, Esq., [CBN 169257]
    2    SAHELIAN LAW OFFICES
    3    23276 South Pointe Dr., Ste 216
         Laguna Hills, CA 92653
    4    Direct : 949 859 9200
    5    email : sahelianlaw@me.com
    6
         Attorneys for Gidon A. Lavi; Roberta Kay Lavi
    7
    8
                           UNITED STATES DISTRICT COURT
    9                     CENTRAL DISTRICT OF CALIFORNIA
   10
    11
   12
   13
   14                                           CASE NO.: 2:20-cv-04764-SB-AS
   15    Anthony Bouyer
                                                The Honorable Stanley Blumenfeld Jr.
   16                Plaintiff,
   17                   vs.
                                                NOTICE OF LODGING OF
   18    Gidon A. Lavi; Roberta Kay             DECLARATION OF JASON JAMES,
   19                                           CASp, TO DEFENDANTS'
         Lavi
   20                                           SUPPLEMENTAL BRIEF TO THEIR
                   Defendants.                  MOTION TO DISMISS FOR
   21                                           MOOTNESS
   22
         .                                      Complaint Filed:5/28/20
   23
                                                Trial Date: 4/26/21
   24                                           Hearing Date: 1/29/2021
   25                                           Time: 8:00 AM
   26
   27
   28

         NOTICE OF LODGING OF DECLARATION OF JASON JAMES, CASp, TO DEFENDANTS' SUPPLEMENTAL BRIEF TO
                                THEIR MOTION TO DISMISS FOR MOOTNESS - Page 1 -
Case 2:20-cv-04764-SB-AS Document 43 Filed 01/18/21 Page 2 of 2 Page ID #:412




                    NOTICE OF LODGING OF DECLARATION OF JASON JAMES,
     1
     2           CASp, TO DEFENDANTS' SUPPLEMENTAL BRIEF TO THEIR

     3                         MOTION TO DISMISS FOR MOOTNESS
     4             Defendants hereby lodge the Declaration of Jason James, California Access
     5     Specialist.
     6             Respectfully submitted:
     7                                                                Monday, January 18, 2021
     8
     9
   10
                                                        _______________________________
    11
                                                                               Ara Sahelian, Esq.
   12
   13                                                                   Attorney for Defendants

   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

    2056   NOTICE OF LODGING OF DECLARATION OF JASON JAMES, CASp, TO DEFENDANTS' SUPPLEMENTAL BRIEF TO
                                  THEIR MOTION TO DISMISS FOR MOOTNESS - Page 2 -
